DETAILED ACTION
Claims 1-22 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 63/009443 filed on 4/13/2020.

Election/Restrictions
Applicant's election with traverse of group 1 in the reply filed on 1/31/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the Examiner for searching and examination of the groups.  Applicant’s arguments are persuasive and the restriction has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Couch et al Reference (US 2014/0041569 A1).
Couch teaches a video camera may provide video images of an anchor chain relative to a hull as the anchor chain is deployed from and retracted by a windlass located generally amidships. A monitor may display the video images. A microprocessor in communication with a depth sensor may calculate a length of anchor chain to be deployed and may control operation of the windlass. Video cameras 310 may be substantially waterproof and may be lighted such that a user may view anchor chain 304 and/or anchor 302 while they are being deployed and retrieved by viewing video images produced by video see Couch Abstract and [0089]).

The various claimed limitations in independent claims 1, 8, 9, 15, 17, 18, 19, 21, and 22, are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record. The dependent claims are allowed for the reasons concerning the independent claims. Claims 1-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483